Citation Nr: 0722099	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  03-36 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for patellofemoral 
arthritis of the right knee (right knee disability).

2.  Entitlement to service connection for patellofemoral 
arthritis of the left knee (left knee disability).

3.  Entitlement to service connection for degenerative joint 
disease of the right ankle (right ankle disability).

4.  Entitlement to service connection for degenerative joint 
disease of the left ankle (left ankle disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
November 1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from May 1999 and February 2003 rating 
decisions from the Newark, New Jersey, Department of Veterans 
Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran submitted additional pertinent evidence in 
support of his claims within 60 days of certification of his 
claims to the Board in May 2007.  The veteran did not submit 
a waiver of RO review of this evidence.  Consequently, RO 
review of the newly submitted evidence along with the 
issuance of a supplemental statement of the case is required 
prior to review of the veteran's claims by the Board.  
Furthermore, the newly received documents include a private 
physician records release form signed by the veteran in April 
2007.  The RO must attempt to get copies of the veteran's 
treatment records from this physician.

In the present appeal, the veteran has not been provided with 
separate notice of the type of evidence necessary to 
establish disability ratings and effective dates if service 
connection is granted.  Such notice has only been provided as 
part of a decisional document (supplemental statement of the 
case).  This case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that disability ratings and effective dates will 
be assigned if service connection is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish both disability ratings and an effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that provides an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the 
claims on appeal should service 
connection be granted, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Obtain the identified records noted 
on VA Form 21-4142 and singed in April 
2007.  The veteran identified relevant 
treatment records from Dr. Loreti.  

3.  After the above actions have been 
accomplished, the RO should re-adjudicate 
the veteran's claims.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case, showing consideration of all 
evidence submitted since the February 
2007 supplemental statement of the case, 
and afford the veteran and his 
representative the requisite opportunity 
to respond before the claims folders are 
returned to the Board for further 
appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




